DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2022 is being considered by the examiner.

Status of Claims
Claims 1, 4, 6, and 13 have been amended; claims 7-12 have been canceled, and claims 18-21 have been added in the response filed February 28, 2022.
Claims 1, 4-6, 13, and 18-21 are pending.
Claims 1, 4-6, 13, and 18-21 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 18.
Response to Arguments begins on page 25.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Claim 18 recites: “generating the user identification information” in line 37. Although providing literal support throughout the disclosure, the intended method in which generation of user identification information occurs is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[0031] the management server 100 generates and registers a user ID in the memory 114. The user ID is a unique ID for identifying a corresponding user. Subsequently, in S32, the management server 100 transmits the user ID to the sales server 20 
Although disclosing that the management server generates the user identification information, the subject matter of the claim, recited above, does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize Applicant’s intended method of the management server generating the user identification information because the intended method that the management server uses for generating the user identification information is unknown. Although the specification discloses that the management server 
Claims 19-21 inherit the deficiencies of claim 18, and therefore are also rejected.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 18-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 recites: “generating the user identification information” in line 37. Generating the user identification information renders the claim indefinite because it is unclear how the user identification information is generated by the management server. Applicant’s specification makes no reference to the method used by the management server for generating the user identification information. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the user identification information is generated by the management server.
Claims 19-21 inherit the deficiency noted in claim 18, and are therefore also rejected. 
For the purposes of examination the Examiner will interpret the manner of generating the user identification information as “receiving the user identification information.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, herein referred to as the “2019 PEG”, the claims are directed to statutory categories. Specifically, the server, as claimed in claims 1, 4-6 are directed to a machine, and the computer-readable medium, as claimed in claim 13, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of providing services. Specifically, representative claim 1 recites the abstract idea of: 
receiving, in a condition where a connection has not been established, a user registration request for requesting a registration of a user;
registering user identification information for identifying the user;
receiving, in the condition where the connection has not been established, a service registration request for requesting a registration of a service;
registering service information for receiving a provision of the service from a service provider, the service information included in the service registration request;
receiving, in the condition where the connection has not been established, a first identification information for identifying in response to the first identification information being sent from a vendor;
registering the first identification information in association with the user identification information and the service information registered after receiving the first identification information;
receiving, in the condition where the connection has been established for a first time, an identification information;
in response to receiving the identification information, transmitting a transmitting request, the transmitting request being for requesting to transmit related information related to the service;
determining whether the identification information received matches with the first identification information registered; and
receiving the related information; and
determining whether the service is needed based on the received related information;
and after determining that the identification information matches with the first identification information and determining that the service is needed based on the received related information, causing the service provider to provide the service to the user using the user identification information and the service information and the related information, the user identification information and the service information being in association with the first identification information;
receiving, in the condition where the connection has been established for the first time, second identification information being different from the identification information;
registering the second identification information in association with the user identification information and the service information registered, the user identification information and the service information being in association with the first identification information, the second identification information is also received with the related information, in response to receiving the related information and the second identification information, determines whether the service is needed based on the received related information, and
in response to determining that the service is needed based on the received related information, causes the service provider to provide the service, the user identification information and the service information are registered and are in association with the second identification information.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of providing services, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a server, a controller, the Internet, a service providing server, a vendor's terminal, a first memory, a second memory, a first device information, a device information, a second device information, and a target device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of providing a service occurs within 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 

Furthermore, it is noted that claims 4 and 5 include additional elements of a consumable component, a sales server, and a purchaser's terminal. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment. Thus, dependent claims 4-6 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an article of manufacture, claim 13 remains only broadly and generally defined, with the claimed functionality paralleling that of claims 1 and 4-6. It is noted that claim 13 includes additional elements of a non-transitory computer-readable medium, a controller, a server, a target device, the Internet, a first memory, and a second memory. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claim 13 is rejected for at least similar rationale as discussed above.
Claims 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, herein referred to as the “2019 PEG”, the claims are directed to statutory categories. Specifically, the server, as claimed in claims 18-21 is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of providing services. Specifically, representative claim 18 recites the abstract idea of: 
receiving, in a condition where a connection has not been established, a user registration request for requesting a registration of a user;
registering user identification information for identifying the user;
receiving, in the condition where the connection between has not been established, a service registration request for requesting a registration of a service;
registering service information for receiving a provision of the service from a service provider, the service information included in the service registration request;
receiving, in the condition where the connection has not been established, a first identification information for identifying in response to the first identification information being sent;
registering the first identification information in association with the user identification information and the service information registered after receiving the first identification information;
receiving, in the condition where the connection has been established for a first time, an identification information;
determining whether the identification information received matches with the first identification information registered; and
after determining that the identification information matches with the first identification information, causing the service provider to provide the service to the user using the user identification information and the service information, the user identification information and the service information being in association with the first identification information;
receiving the user registration request;
generating the user identification information;
transmitting the generated user identification information;
the registering the first identification information; and
the receiving the identification information, 
receiving the user identification information;
registering the user identification information, wherein the user identification information is registered in response to receiving the user identification information;
receiving the service registration request;
registering the service information; and
causing the service provider to provide the service, receiving the first identification information, in response to receiving the first identification information, registers the first identification information in association with the user identification information and service information registered, by registering  the first identification information in association with location information, the location information being for designating the user identification information and the service information registered;
receiving second identification information in the condition where the connection has been established for the first time, the second identification information being different from the first identification information;
and in response to receiving the identification information and the second identification information, transmitting the second identification information in which the location information associated with the first identification information and registered is designated as a destination;
receiving the second identification information in which the location information is designated as the destination; and
in response to receiving the second identification information, registering the second identification information in association with the user identification information and the service information registered, the user identification information and the service information being designated by the location information.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 18 recites the abstract idea of providing services, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 18 is a certain method of organizing human activity because registering for and providing a service is part of managing interactions between people and computers. The claims also recite sales activities because providing a service to a user is a sales activity. Thus, representative claim 18 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 18 includes additional elements such as a server, a controller, the Internet, a service providing server, a vendor's terminal, a first memory, a second memory, a first device information, a device information, a second device information, a target device, a management server, a storage server, a sales server, a management server-side controller, a storage server-side controller.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of providing a service occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 18 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 18 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 18 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in representative claim 18 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 18 is ineligible. 
Dependent claims 19-21 do not aid in the eligibility of independent claim 18. For example, claims 19-21 merely provide further embellishments of the limitations recited in independent claim 18. 
Furthermore, it is noted that claims 19-21 do not include further additional elements. Claims 19-21 do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. Claims 19-21 do not amount to significantly more than the abstract idea because they merely amount to a general link to a particular technological environment or field of use. Therefore, dependent claims 19-21 are also ineligible. 

Allowable Subject Matter
Claims 1, 4-6, and 13 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
Claims 18-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are allowable due to their combination of features. Specifically, for independent claim 1, a server comprising a controller receives a user registration request for registration of a user of a target device and a service registration request for registration of a service via the Internet. The server receives the registration request and service registration request and registers the information into a first memory in a condition where a connection between the server and target device via the Internet has not been established. A vendor’s terminal sends a first device identification information via the Internet to the server, and the server registers the first device identification information into a second memory. The first device identification information is stored in association with the user identification information and the service information registered in the first memory. 
When the connection between the server and target device via the Internet has been established for a first time, device identification information is sent from the target device to the server via the Internet. The server then transmits a transmitting request to the target device via the Internet, which includes a request for information related to the service.  The server then determines whether the device identification information matches with the first device identification registered. Upon receiving the related information from the target device via the Internet, the server determines whether the service is needed. After determining a match and that 
The server also receives second device identification information with the related information from the target device via the Internet that is different from the device identification information in the condition where the connection between the server and the target device via the Internet has been established for the first time. The second device identification information is registered in the first memory in association with the user identification information and service information, and the controller determines whether the service is needed based on the related information. In response to determining that a service is needed based on the second device identification information, the service providing server then provides the service based on the user identification and service information registered in association with the second device information.
Independent claim 18 includes many of the same limitations as claim 1, but further includes that the server is a combination of a management server and a storage server. The management server comprises the second memory and a management server-side controller, and the storage server comprises the first memory and a storage server-side controller. The management server receives the user registration request, generates user identification information, transmits the user identification information to the storage server via the Internet, registers the first device identification information, and receives the device identification information. The storage server receives the user identification information and the service request information, and then registers them into the first memory. The storage server also causes the service providing server to provide the service based on the second device identification 
Receiving identification information from a vendor terminal and associating multiple devices’ identification information with one target device based on whether a connection to the Internet is established is novel over the cited prior art. The prior art discloses sending and receiving single device identification information over the Internet in order to provide printer services to a single target device, but the prior art fails to obviously teach more than one device per target device based on an Internet connection. The prior art also fails to obviously teach the capability of the second device information to include location information that designates a destination for the service.
The most relevant prior art includes previously cited Bhatia et. al. (US 10592892 B2, herein referred to as Bhatia), Ohara (US 20150355865 A1, herein referred to as Ohara), Nakamura et. al. (US 20090190166 A1, herein referred to as Nakamura), and Chitre (US 20160086189 A1, herein referred to as Chitre). Newly cited Rise (US 20110191198 A1, herein referred to as Rise) is also relevant.
Bhatia discloses a printer subscription system that comprises a server and a controller (Bhatia: fig 3; [2:58-59]; [11:22-24]; [3:1-3]). A user can purchase and connect a printer to a network, and the user registers their information for the printer using their mobile device (Bhatia: fig 1; fig 3; [1:36-43]; [3:47-48]; [4:32-36]). When the user connects the printer to the network, the printer is connected to the remote service provider, and the user identification information for the printer is registered into a memory (Bhatia: fig 1; fig 3; [3:8-10]; [3:50-51]; [3:56-60]; [13:17-21]). The user can also initiate a registration for an ink subscription service, and the service information for the ink subscription is also registered into a memory (Bhatia: fig 1; fig 3; 
Bhatia does not disclose connecting, sending, and receiving via the internet, determining whether device information matches first device information registered, nor causing the service provider to provide the service after determining that the device information matches the first device information. Bhatia also does not disclose registering into first or second memories nor receiving first device information in response to the first device information being sent from a vendor's terminal via the Internet. Bhatia further does not disclose a management server comprising the second memory and a management server-side controller, a storage server comprising the first memory and a storage server-side controller, nor second device identification information that includes location information that designates a destination.

Ohara does not disclose registering into first or second memories nor receiving first device information in response to the first device information being sent from a vendor's terminal via the Internet. Ohara also does not disclose a management server comprising the second memory and a management server-side controller, a storage server comprising the first memory and a storage server-side controller, nor second device identification information that includes location information that designates a destination.
Nakamura discloses a document and printing network (Nakamura: figs 1-5). The system registers information into first and second memories (Nakamura: fig 2; fig 5; [0079], [0081]). The server can have a management server, which comprises the second memory and a management server-side controller that transmits information to the storage server (Nakamura: figs 2, 4, 5; [0070], [0081]-[0082], [0087]). The server can also have a storage server, which comprises the first memory and a storage server-side controller that receives information from the management server (Nakamura: figs 2, 5; [0079]-[0080], [0082], [0087]). The server also causes the management server to provide a printing service (Nakamura: fig 3; [0087]). 
Nakamura does not disclose receiving first device information in response to the first device information being sent from a vendor's terminal via the Internet. Nakamura also does not 
Chitre discloses an item information collecting system that is utilized at a fulfillment center to collect item IDs for users who place online orders (Chitre: figs 1A; 1B; [0028]-[0030], [0035]). The item IDs are obtained and registered to an item registration module, where the item ID can be looked up at a later time and sent to other devices (Chitre: figs 1A; 1B; [0055]). Chitre does not disclose a printer network that includes multiple servers and memories for registering users to their target device for services. Chitre also does not disclose determining whether device information matches first device information registered, nor causing the service provider to provide the service after determining that the device information matches the first device information. Chitre further does not disclose registering service registration information in association with first device identification information, nor receiving second device identification information that includes location information that designates a destination.
Rise discloses a method and network for generating consumables orders that operates over the Internet (Rise: figs 1, 3, 5-6; [0032]). The system can track the consumables of the printers in network, and a printer creates a transaction based on the consumable ID (Rise: [0068]-[0069], [0074]). The consumables are then delivered to the printer (Rise: [0072]). Rise does not disclose multiple servers and memories, determining whether device information matches first 
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While the references cited arguably teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from Applicant’s disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 4-6, 13, and 18-21, taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, considering the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.


Response to Arguments
With respect to the rejection under 35 U.S.C. 112(a), Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 12-13 of the Remarks, Applicant argues “the application does comply with the written description requirement” because “[h]ow to generate ‘user identification information’ is known to a POSITA and any method may be used.” However, Examiner respectfully disagrees. 
In order to fulfill the written description requirement, “the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Claims are found to “lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” and that “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (MPEP § 2161.01, section I; Emphasis added by Examiner). Furthermore, “it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (Emphasis added by Examiner). 
Evaluating the capability of a person having ordinary skill in the art to perform or use the claimed invention falls under the enablement requirement of 35 U.S.C. 112(a), specifically that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation' ” (MPEP § 2161.01, section III). In contrast, the written description requirement does not evaluate whether the person having ordinary skill in the art has the capability of performing the claimed invention without “undue experimentation”; rather, the written description requirement evaluates whether the specification of the claimed invention sufficiently describes how the function is performed, the result is achieved, and/or the inventor intended the function to be performed (MPEP § 2161.01, section I).
Applicant points to paragraph [0031] in the specification for the evidence of disclosing that the management server generates the user identification information, specifically pointing out in the Remarks that a person having ordinary skill in the art would know how to generate user identification information using a server. While the specification discloses that the management server generates user identification information, the specification fails to disclose the method used by the server to generate user identification information. Although a person having ordinary skill in the art could arguably make and use the full scope of the claimed invention without “undue experimentation,” the specification does not sufficiently describe how the inventor intends to achieve the claimed function of generating user identification information, as required under the written description requirement for 35 U.S.C. 112(a).
The specification of the instant invention merely states that the management server generates the user identification information. It gives no description of the process that the 

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments have rendered the rejections moot for claims 4, 6, and 12. However, Applicant’s arguments in regards to claim 7 have been considered but are not persuasive. Furthermore, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 14 of the Remarks, Applicant argues “the phrase ‘a management server-side controller configured to perform: the receiving the user registration request; generating the user identification information’ is clear to a POSITA” because “[h]ow to generate ‘user identification information’ is known to a POSITA and any method may be used.”  However, Examiner respectfully disagrees.
According to the MPEP, “it is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter” in order to “ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent” (MPEP § 2173). Furthermore, “if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected” Packard, 751 F.3d at 1310.


With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 14-16 of the Remarks, Applicant argues “providing service’ as claimed does not fall into ‘organizing human activity” because “the instant claims are not like the examples provided in the 2019 PEG” and “any of the features in the claims do not relate to ‘interactions between persons and a computer’, but interactions between devices.” However, Examiner respectfully disagrees. 
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or 
In this case, the independent claims recite methods of organizing human activity because the claim recites registering for and providing a service to a user. This is managing personal behavior because the service is provided to the user under certain conditions. The claims also recite sales activities because providing a service to a user is a sales activity. “Sales activities” is a broad phrase which encompasses activities relating to sales, including providing a service. While the claims do recite additional elements such as a server, a controller, the Internet, a service providing server, a vendor's terminal, a first memory, a second memory, a first device information, a device information, a second device information, a target device, a management server, a storage server, a sales server, a management server-side controller, a storage server-side controller, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite an abstract idea.

With respect to pages 16-17 of the Remarks, Applicant argues “the claims integrate the alleged abstract idea into a practical application” because “[t]he claims define a combination of interactions between multiple devices (in certain states) to provide the service.” However, Examiner respectfully disagrees. 	
The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.” 
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond generally linking the use of the judicial exception to a particular technological environment. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraph [0003] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as providing ink cartridges to users. Although the claims include computer technology such as a server, a controller, the Internet, a service providing server, a vendor's terminal, a first memory, a second memory, a first device information, a device information, a second device information, a target device, a management server, a storage server, a sales server, a management server-side controller, a storage server-side controller, such elements are merely peripherally incorporated in order to implement the abstract idea. 
Enfish. Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities beyond a general link. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of providing a service to a user and managing how and when a user receives the service. The claimed process, while arguably resulting in improved service to a user, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same the processor and/or computer components used in generic systems to improve providing a service, i.e. commercial process and managing personal behavior. As such, the claims do not recite specific technological improvements beyond a general link to a particular technological environment or field of use. Therefore, the rejection is maintained in this aspect.

With respect to pages 17-18 of the Remarks, Applicant argues the claims provide an inventive concept because “the claims provide for an inventive interaction between multiple devices under different states.” However, Examiner respectfully disagrees. 
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014).”  
In the instant case, similar to Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of does no more than generally link providing a service to a particular technological environment or field of use. Therefore, the claims do not amount to significantly more than the abstract idea because the claims do not provide an inventive concept, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s amendments have rendered the rejection moot. Therefore, the rejection is hereby withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rossman (2014 NPL) was used to understand how HP is addressing the need for consumables by using a monthly subscription service.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625